Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 appears to be directed to two different statutory classes and is rejected under 35 USC 112 (b) (as being indefinite). In other words claim 8 is directed to neither a “process” nor an “article of manufacture,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. See Ex parte Lyell, 17 USPQ2d 1548 and MPEP 2173.05(p)

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 


4.	Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to two different statutory classes.
Claim 8 appears to be directed to two different statutory classes and is rejected under 35 USC 101. In other words claim 8 is directed to neither a “process” nor an “article of manufacture,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. See Ex parte Lyell, 17 USPQ2d 1548 and MPEP 2173.05(p)

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 8, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marano (U.S. 20070225943 A1 hereinafter, “Marano”).
7.	With respect to claim 1,
	Marano discloses a computer-implemented method, comprising:
defining a dynamic threshold filter data structure that comprises a first pairing of a first override log level value to a first key value;
in response to an incoming processing request, identifying a user identification value that is linked to the request, wherein the user identification value is associated to a default logging level within a thread context map for logging data associated with executing processes in satisfaction of the processing request, and wherein the default logging level is different from the first override log level; and
in response to determining that the user identification value matches the first key value, logging data associated with executing processes in satisfaction of the processing request to the first override log level (Marano [0056] – [0084] e.g. [0056] The system 100 supports dynamically changing a logging level for a particular thread, based upon parameters 138 and fields in that thread, such as a Requesting User Name or Customer Identifier, etc. Technical support personnel can isolate a user's activity, without using inefficient prior techniques, such as by adding an entry for the specific users in certain Java classes where the problem may reside in the executable application 132.  [0057] Support personnel isolate and tag (i.e., identify) the name of the user in context information 134 (i.e., in a domain context configuration file) for trace logging.  When the user reruns the same action that caused the problem, trace statements are executed for the user's work and reported to a log (i.e, trace data 142). [0058] Technical support personnel may edit a conventional Log4j.xml file, for example, to add <logger> entry for the specific loggers (e.g., java classes) where they think the problem is located.  However, loggers turns on logging for multiple users of those java classes, and not just for Dr. Howard.  Adding an entry for the specific loggers may cause performance problems with the production system, and provide a large amount logging information to be recorded in the log file making it difficult to identify logging information relating just to Dr. Howard. [0059] The log level is increased, for example from say from "DEBUG_0" to "DEBUG_4," for Dr. Howard's use of the production system, thereby permitting the technical support personnel and/or Dr. Howard to identify and fix the problem. [0060] The following text describes how the system 100 is created and operated. [0061] 1.  The executable application 132 incorporates context information 134 (i.e., domain logging information or context keys) into appropriate portions of the executable application 132.  [0076] For example, the filter processor 124 determines, if the user on this particular thread has a predetermined configuration parameters 138 equal to "howard," turn domain logging on at log level=DEBUG_4 304 (see FIG. 3), for example.  This has the effect of sending trace data 142 (e.g., log output) to a file (e.g., domainlogger1.log) specified in logger file (e.g., Log4j.xml file) for the information associated with logger "domainlogger1." [0077] Features of the domain logging include the following, for example. [0078] 1.  The domain-logger configuration file log level for domain logging is controlled by the support programmer, for example, in the domain filter file, but may be overridden by the developer. [0080] 3.  The entries in a domain filter file are case insensitive.  For example, the value "howard" is the same as value "HOWARD." [0081] The system 100 has multiple advantages in a complex system environment, such as SOA, for example. [0082] 1.  Performance overhead requirements are minimal when compared to standard logging utilities that depend upon viewers to filter and search data. [0083] 2.  The key/value pairs controlling the "context" do not have to be specified on each logging call.  Rather, they can be established on a thread-by-thread basis, to minimize code impact and limit amounts of non-essential audit information [as
defining a dynamic threshold filter data structure that comprises a first pairing of a first override log level value (e.g. Trace – from "DEBUG_0" to "DEBUG_4) to a first key value (e.g. key/value pairs);
in response to an incoming processing request, identifying a user identification value (e.g. Requesting User Name or Customer Identifier – Dr. Howard) that is linked to the request, wherein the user identification value is associated to a default logging level (e.g. from "DEBUG_0" to "DEBUG_4) within a thread context map (e.g. dynamically changing a logging level for a particular thread, based upon parameters 138 and fields in that thread,  for logging data associated with executing processes in satisfaction of the processing request, and wherein the default logging level is different from the first override log level (e.g. from "DEBUG_0" to "DEBUG_4); and
in response to determining that the user identification value matches the first key value, logging data associated with executing processes in satisfaction of the processing request to the first override log level (e.g. from "DEBUG_0" to "DEBUG_4)]).
8.	With respect to claim 8,
Marano further discloses integrating computer-readable program code into a computer system comprising a processor, a computer-readable memory in circuit communication with the processor, and a computer-readable storage medium in circuit communication with the processor; and
wherein the processor executes program code instructions stored on the computer-readable storage medium via the computer-readable memory and thereby performs the defining the dynamic threshold filter data structure, the identifying the user identification value that is linked to the request, and the logging the data associated with executing processes in satisfaction of the processing request to the first override log level in response to determining that the user identification value matches the first key value (Marano [0056] – [0084]).

10.	Claim 16 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 2, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marano in view of Ng (U.S. 20130086429 A1 hereinafter, “Ng”).
16.	With respect to claim 2,
Although Marano substantially teaches the claimed invention, Marano does not explicitly indicate
defining the dynamic threshold filter to comprise a reset time interval value and a last-modified timestamp value; and
wherein the logging the data associated with executing processes in satisfaction of the processing request to the first override log level is further responsive to determining that a time elapsed since the last-modified timestamp value does not exceed the reset time interval value.
Ng teaches the limitations by stating
defining the dynamic threshold filter to comprise a reset time interval value and a last-modified timestamp value; and
wherein the logging the data associated with executing processes in satisfaction of the processing request to the first override log level is further responsive to determining that a time elapsed since the last-modified timestamp value does not exceed the reset time interval value (Ng [0031], [0035] e.g. [0031] In a preferred embodiment, the diagnosis module 210 manages the logging level of log files and adjusts the logging level automatically for software services and applications 220 which use the logging API 216.  By default, the logging level will be set to low under a normal operating condition in order to minimize impact on performance and system resources.  If the diagnosis module 210 no longer detects any abnormal software conditions over a period of predefined timeframe after a software application is updated, it then determines that the software error has been resolved and will adjust the logging level back to low automatically. [0035] Other related information 232 may include, but not be limited to, captured screenshots, attached files or data, a complete file list having at least file names, time stamps and file versions, computer hardware specifications, operating system version and service pack level, Windows Event logs, a list of installed software packages and a list of running processes and services.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Marano and 
17.	Claim 11 is same as claim 2 and is rejected for the same reasons as applied hereinabove.
18.	Claim 17 is same as claim 2 and is rejected for the same reasons as applied hereinabove.

19.	Claims 3, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marano in view of Ng, and further in view of Neve De Mevergnies et al (U.S. 20160179646 A1 hereinafter, “Neve De Mevergnies”).
20.	With respect to claim 3,
Although Marano and Ng combination substantially teaches the claimed invention, they do not explicitly indicate
defining the dynamic threshold filter data structure to comprise a second pairing of a second override log level value to a global key value;
logging data associated with executing processes in satisfaction of the processing request to the second override log level in response to determining that the user identification value does not match the first key value.
Neve De Mevergnies teaches the limitations by stating
defining the dynamic threshold filter data structure to comprise a second pairing of a second override log level value to a global key value;
logging data associated with executing processes in satisfaction of the processing request to the second override log level in response to determining that the user identification value does not match the first key value (Neve De Mevergnies [0158] – [0162] e.g. Although the immediate authentication policy protects digital assets 1822 and global keys 130, as described, the various levels of access to logic blocks 1808 when chassis platform 1800 is unlocked may expose internal design features, which is undesirable for a manufacturer of chassis platform 1800.; Debug policy 1826 may define what level of access a particular debug user enjoys to logic blocks 1842 and 1844 or to other information or functionality implemented in logic in chassis platform 1801. The debug user may then attempt to authenticate themselves to chassis platform 1801 by providing debug user authentication 1820 to chassis platform 1801, for example, such as user or account credentials.  In one embodiment, debug user authentication 1820 may be received by policy generator 1806 from TAP 1804).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Marano, Ng and Neve De Mevergnies, to provide an executable application operation monitoring system that addresses these deficiencies and associated problems (Marano [0010]). 
21.	Claim 12 is same as claim 3 and is rejected for the same reasons as applied hereinabove.
22.	Claim 18 is same as claim 3 and is rejected for the same reasons as applied hereinabove.

23.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Marano in view of Sun et al (U.S. 20190379574 A1 hereinafter, “Sun”).
24.	With respect to claim 9,
Although Marano substantially teaches the claimed invention, Marano does not explicitly indicate wherein the computer-readable program code is provided as a service in a cloud environment.
Sun teaches the limitations by stating wherein the computer-readable program code is provided as a service in a cloud environment (Sun [0009] e.g. cloud environment).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Marano and Sun, to provide an executable application operation monitoring system that addresses these deficiencies and associated problems (Marano [0010]). 

Allowable Subject Matter
25.	Claims 4-7, 13-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

26.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
27.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name..  The examiner can normally be reached on Error! Unknown document property name..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
February 14, 2022